Citation Nr: 0707409	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  01-09 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to January 
1980, and again from January 1983 to January 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.  The Board first considered the appeal in December 
2005 and remanded the claim here on appeal for additional 
development of the medical record, adjudication of 
intertwined claims of entitlement to service connection for 
headaches and low back pain as secondary to service-connected 
cervical spine disorders, and readjudication of the claim of 
entitlement to a total rating based upon the outcome of the 
adjudication of the intertwined issues.  Unfortunately, all 
of the requested development was not performed and remand is 
necessary pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board ordered development of the medical record in the 
form of physical examinations and medical nexus opinions with 
respect to the veteran's complaints of headaches, dizziness 
and low back pain.  It was also ordered that medical opinions 
be rendered as to whether the veteran was unemployable as a 
result of his disabilities, specifically stating which 
disabilities impacted employability.  The remand orders 
clearly stated that all opinions must be supported by 
complete rationale.  The examination reports are insufficient 
to adjudicate the claim here on appeal.

A February 2006 VA examination report simply reflects 
diagnoses by a physician of headaches and head pain with 
associated neck pain, and low back pain.  The physician did 
not state whether the disabilities were due to service and/or 
the service-connected neck injury, nor did he render an 
opinion as to whether the veteran was unemployable as a 
result of any or all of his disabilities, including the 
underlying neck disability.

An August 2006 VA examination report reflects that a 
physician's assistant found the veteran to have neck pain 
secondary to the documented in-service head injury.  He 
opined that the veteran's ability to work might be limited by 
pain and reduced mobility of the neck.  A September 2006 
addendum to this report simply shows that the veteran had 
complaints of chronic, recurrent headaches.  The physician's 
assistant did not state whether headaches were due to service 
and/or the service-connected neck injury, nor did he render 
an opinion as to whether the veteran was unemployable as a 
result of any or all of his disabilities, including the 
underlying neck disability.

A September 2006 VA examination report includes the 
diagnostic assessment of mild spondylosis of the lumbar spine 
and the opinions that it was less likely than not that back 
pain was secondary to the in-service head and neck injury and 
that the veteran was not unemployable due to back pain.  This 
physician did not provide any rationale for his opinions nor 
did he render an opinion as to whether the veteran was 
unemployable as a result of his service-connected 
disabilities, including the underlying neck disability.

The Board ordered development and adjudication with respect 
to the issues of entitlement to service connection for 
headaches and low back pain.  A rating decision has not been 
issued with respect to these issues.  Stating in the October 
2006 Supplemental Statement of the Case that "[y]ou are not 
service-connected for low back disability" and "headaches 
are likely due to and a part of the service-connected 
cervical spine disability" is not adjudication of the 
issues.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  

A review of the evidence clearly shows that the AMC did not 
comply with the Board's remand orders of December 2005.  The 
Board regrets that this appeal must again be remanded, 
particularly in light of the fact that its previous remand 
appeared to be quite clear regarding the necessity for 
certain medical opinions and adjudicative actions.  It would 
be unfair to this veteran, however, to attempt to adjudicate 
the claim of entitlement to a total rating based on the 
record as it stands.

Therefore, this matter is REMANDED for the following action:

1.  If available, return the claims 
folder to Shane Williams, M.D., the 
physician who diagnosed headaches at a 
February 2006 VA examination.  Have this 
physician render an opinion as to whether 
the veteran's headaches are a result of 
his in-service head and neck injury and, 
if so, if they cause separate and 
additional disability.  Also request the 
examiner to state whether the veteran is 
unemployable as a result of any of his 
disabilities, specifically stating which 
disabilities impact the veteran's 
employability without limiting his 
opinion to the veteran's complaints of 
headaches.  All opinions must be 
supported by complete rationale and 
should include reference to the April 
2003 and April 2004 medical opinions of 
record reflecting limited employability 
due to neck disability.

If Dr. Williams is not available, 
schedule the veteran for an examination 
with the appropriate specialist to 
determine the nature and etiology of his 
complaints of headaches and dizziness.  
If a new examiner is used, the examiner 
should state whether it is at least as 
likely as not (i.e. probability greater 
than 50 percent) that the veteran's 
complaints of headaches and dizziness are 
results of his service-connected head 
injury.  The new examiner should also 
render the opinion outlined above 
regarding employability.

A copy of the entire December 2005 remand 
and a copy of this entire remand should 
be provided to the examining physician.  
Examination instructions should not be 
limited to the numbered paragraphs in an 
effort to ensure that each examiner 
understands the request for information.

2.  If available, return the claims 
folder to Patrick C. Toy, M.D., the 
physician who found that the veteran's 
low back complaints were less likely 
related to his neck and head injury in 
September 2006.  Have this physician 
support his opinion with rationale.  Also 
request that this physician render an 
opinion as to whether the veteran is 
unemployable as a result of any of his 
disabilities, specifically stating which 
disabilities impact the veteran's 
employability without limiting his 
opinion to the veteran's complaints of 
low back pain.  All opinions must be 
supported by complete rationale and 
should include reference to the April 
2003 and April 2004 medical opinions of 
record reflecting limited employability 
due to neck disability.

If Dr. Toy is not available, schedule the 
veteran for an examination with the 
appropriate specialist to determine the 
nature and etiology of his complaints of 
low back pain.  If a new examiner is 
used, the examiner should state whether 
it is at least as likely as not (i.e. 
probability greater than 50 percent) that 
the veteran's complaints of low back pain 
are results of his service-connected head 
injury.  The new examiner should also 
render the opinion outlined above 
regarding employability.

A copy of the entire December 2005 remand 
and a copy of this entire remand should 
be provided to the examining physician.  
Examination instructions should not be 
limited to the numbered paragraphs in an 
effort to ensure that each examiner 
understands the request for information.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  The claims of entitlement to 
service connection for headaches and low 
back pain should be adjudicated and 
assigned appropriate ratings if service 
connection is granted.  Thereafter, 
readjudicate the claim here on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure procedural defects and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


